                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                   Plaintiff,               )                8:20CR224
                                            )
      vs.                                   )
                                            )                  ORDER
JOHN DETHLEFS,                              )
                                            )
                   Defendant.               )


      This matter is before the court upon defendant’s Motion to Continue Trial [25].
Counsel requests additional time as the Defendant is considering a plea agreement. For
good cause shown,

       IT IS ORDERED that defendant’s Motion to Continue Trial [25] is granted, as
follows:

      1. The jury trial now set for May 4, 2021, is continued to June 15, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and June 15, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      DATED: April 30, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
